Citation Nr: 1420668	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for a left arm disorder.

6.  Entitlement to service connection for a right hand disorder.

7.  Entitlement to service connection for a left hand disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Entitlement to service connection for a right buttock disorder.

11.  Entitlement to service connection for a left buttock disorder. 

12.  Entitlement to service connection for a right knee disorder.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for a right ankle disorder.

15.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1978 to June 1981.  The Veteran had subsequent periods of active duty for training (ACDUTRA) with the Texas Army National Guard in June 1982, August 1983, June 1984, August 1985, from April 1986 to May 1986, in March 1988, and from March 1989 to April 1989.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  

In September 2007, the Veteran presented testimony relevant to the appeal at a hearing held before a DRO at the local RO.  A transcript of the hearing is of record.  

In May 2013, the Board denied service connection for an umbilical hernia, a bowel disorder, and a disability manifested by insomnia, and remanded the remaining issues on appeal for verification of the dates of National Guard service for the Veteran, including all periods of ACDUTRA and inactive duty training (INACDUTRA), VA medical examinations with medical opinions, and a supplemental VA medical opinion from the January 2012 VA spine examiner (or an appropriate substitute).  Thereafter, the issues were to be readjudicated.  Pursuant to the Board's remand directives, the AOJ obtained the Veteran's retirement points statements from the Army National Guard.  The Veteran also underwent VA medical examinations in October 2013, and adequate medical opinions were provided in connection with the VA medical examinations.   A supplemental VA medical opinion from the January 2012 VA spine examiner was obtained in November 2013.  Thereafter, the claims were readjudicated.  In consideration of the foregoing, the Board finds that the ordered development has been satisfactorily accomplished, and no remand for further evidentiary development is warranted.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).     

Based on the ordered development, service connection was established for peripheral neuropathy of the right lower extremity with a 20 percent rating, peripheral neuropathy of the left lower extremity with a 10 percent rating, and headaches with a 0 percent rating, each effective February 16, 2006; therefore, those issues have been fully resolved in the Veteran's favor and are no longer on appeal.  See November 2013 DRO decision and February 2014 rating decision.    


FINDINGS OF FACT

1.  There was no neck injury or cervical spine disease during ACDUTRA service.

2.  Symptoms of a neck disability did not occur during ACDUTRA service.

3.  The current cervical spine strain is not causally or etiologically related to ACDUTRA service.

4.  The current cervical spine strain was not caused or permanently worsened beyond the normal progression by the service-connected low back disability.  

5.  Current symptoms of pain, numbness, and tingling of the right and left shoulder, arm, and hand have not been attributed to an underlying pathology.  

6.  Pain, numbness, and tingling in the right hip, buttock, knee, and ankle are symptoms of service-connected peripheral neuropathy of the right lower extremity and are already contemplated in the 20 percent disability rating for the right lower extremity; there is no disability apart from peripheral neuropathy of the right lower extremity to which any of the symptoms may be attributed.  

7.  Pain, numbness, and tingling in the left hip, buttock, knee, and ankle are symptoms of service-connected peripheral neuropathy of the left lower extremity and are already contemplated in the 10 percent disability rating for peripheral neuropathy of the left lower extremity; there is no disability apart from peripheral neuropathy of the left lower extremity to which the any of the symptoms may be attributed.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for a right shoulder disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a left shoulder disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a right arm disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for a left arm disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for a right hand disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for service connection for a left hand disorder are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  As the Veteran does not have a disability of the right hip, apart from service-connected peripheral neuropathy of the right lower extremity, the criteria for service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

9.  As the Veteran does not have a disability of the left hip, apart from service-connected peripheral neuropathy of the left lower extremity, the criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

10.  As the Veteran does not have a disability of the right buttock, apart from service-connected peripheral neuropathy of the right lower extremity, the criteria for service connection for a right buttock disorder are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

11.  As the Veteran does not have a disability of the left buttock, apart from service-connected peripheral neuropathy of the left lower extremity, the criteria for service connection for a left buttock disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

12.  As the Veteran does not have a disability of the right knee, apart from service-connected peripheral neuropathy of the right lower extremity, the criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

13.  As the Veteran does not have a disability of the left knee, apart from service-connected peripheral neuropathy of the left lower extremity, the criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

14.  As the Veteran does not have a disability of the right ankle, apart from service-connected peripheral neuropathy of the right lower extremity, the criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

15.  As the Veteran does not have a disability of the left ankle, apart from service-connected peripheral neuropathy of the left lower extremity, the criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2006 notice letter sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, the information and evidence that he was to provide, and the information and evidence that VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the Board notes that the record contains all available evidence pertinent to the claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the claims have been obtained or otherwise submitted.  See January 2008 Statement of the Case (explaining that prior notice of the unavailability of service treatment records from June 1978 to June 1981 was incorrect).  Additional treatment records found in the Veteran's Virtual VA file were considered by the AOJ in the first instance.  Records from the SSA have been obtained and associated with the record.     

The Veteran was provided with VA medical examinations in connection with the appeal in January 2012 and October 2013.  Supplemental VA medical opinions were obtained in November 2013 and February 2014.  Collectively, the medical examination reports, including the supplemental VA medical opinions, include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered an accurate history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the claims decided herein.  The weight of the evidence also shows that the bilateral hip, buttock, knee, and ankle pain, numbness, and tingling are symptoms of the service-connected peripheral neuropathy of the lower extremities, and the symptoms are already contemplated in the current disability ratings for the peripheral neuropathy of the right and left lower extremities; therefore, they may not be separately service connected because this would result in a separate rating for the same symptoms.  See 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).   For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further medical examination. 
        
Neither the Veteran nor the representative has made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with cervical spine strain.  Cervical spine strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have a current disability (i.e., an underlying pathology) to which the complaints of bilateral shoulder, arm, and hand pain, numbness, and tingling may be attributed.  The Veteran's complaints of bilateral hip, buttocks, knee, and ankle pain, tingling, and numbness are attributable to the service-connected peripheral neuropathy of the left and right lower extremities, and are already contemplated in the disability ratings assigned for each lower extremity.  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24)  (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis for a Neck Disability

The Veteran contends that the current neck disability, diagnosed as cervical spine strain, is causally related to a neck injury sustained during ACDUTRA service.  The Veteran asserts that he injured the neck, at the same time that he injured the low back, while performing heavy lifting during ACDUTRA service.  See January 2012 VA medical examination report.  He does not contend that he had a neck injury during active service from June 1978 to June 1981 or during a period of INACDUTRA service.  In the alternative, the Veteran contends that the current neck disability is secondary to the service-connected low back disability.  See September 2007 DRO hearing transcript, page 15. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of neck injury or neck disease during ACDUTRA service, symptoms of a neck disability during ACDUTRA service, or that the current cervical spine strain is causally or etiologically related to ACDUTRA service.  National Guard service treatment records, which are complete, contain numerous references to treatment for low back pain after a March 1988 lifting injury during a period of ACDUTRA service; however, they are absent of any complaint of, diagnosis of, or treatment for neck problems, and the "head, face, neck, and scalp" were clinically evaluated as normal at the multiple, subsequent National Guard service medical examinations performed for years thereafter.  The only abnormality pertaining to the spine and musculoskeletal system identified at the subsequent National Guard service medical examinations was the low back disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

In addition, the earliest complaint of neck pain in the record is shown in November 2003, approximately fifteen years after the 1988 lifting injury that allegedly caused injury to the neck, in addition to the low back.  See, e.g., November 2003 private treatment record (noting a complaint of neck pain); October 2004 private medical examination report (noting the Veteran's report of the subacute onset of neck pain and bilateral upper extremity pain over the last year).  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service).  The onset of neck pain did not occur during a period of ACDUTRA service.  

Furthermore, the Veteran's account of neck injury during ACDUTRA service is inconsistent with, and outweighed by, other statements made by the Veteran during the course of the appeal, as well as National Guard service treatment records showing no complaint, finding, or treatment of neck injury or neck problems.  For example, at the January 2012 and October 2013 VA medical examinations, the Veteran reported that he injured the neck during ACDUTRA service; however, at the September 2007 DRO hearing, the Veteran testified that the onset of neck pain occurred approximately four years earlier (i.e., in 2003), and denied having had a neck injury during ACDUTRA service.  See DRO hearing transcript, pages 11, 15.  

The contemporaneous National Guard service treatment records show no complaint by the Veteran, or finding, diagnosis, or treatment of neck injury or neck problems. The medical treatment evidence shows no complaint of neck pain until many years after service in November 2003 (and not during a period of ACDUTRA).  In the context of this more contemporaneous and more probative evidence, the Board finds that the Veteran's inconsistent statements of a neck injury during ACDUTRA service are not credible and, therefore, are of no probative value.  

The January 2012 VA medical examiner opined that the cervical spine disability was less likely than not related to ACDUTRA service because there was no documentation of neck pain during ACDUTRA service.  Because the January 2012 VA medical opinion was based on an accurate history and supported by adequate rationale, and there is no competent opinion to the contrary, it is of significant probative value.  

The Board next finds that the weight of the evidence is against finding that the current cervical spine strain was caused or aggravated by the service-connected low back disability.  In a November 2013 supplemental medical opinion, the January 2012 VA medical examiner opined that it was less likely than not that the cervical spine (i.e., neck) disability was caused by the service-connected low back disability.  The January 2012 VA medical examiner reasoned that there was no physiological relationship of low back pain contributing to neck pain.  This opinion was based on the claims file, lay affidavits, and the absence of neck pain documented in service.  The January 2012 VA medical examiner further explained that the pathology of the low back disability did not transfer or migrate to the neck area.  

The January 2012 VA medical examiner further opined that it was less likely than not that the neck disability was aggravated by the service-connected low back disability.  The January 2012 VA medical examiner reasoned that there was no physiological or pathological relationship of low back pain aggravating a neck condition as the low back disability was not a migratory condition.  Because the November 2013 VA supplemental medical opinion was based on an accurate medical history and supported by adequate rationale, and there is no competent opinion to the contrary, it is of significant probative value.  See also February 2014 VA supplemental medical opinion (wherein another physician concurs with the November 2013 VA opinion and the rationale provided for the opinion, and adds that there is no scientifically based medical literature to support a causal relationship or aggravation of a neck condition by a lumbar spine condition).   

At the DRO hearing, the Veteran vaguely stated that a doctor had told him that the neck pain was due the service-connected low back disability; however, no medical opinion causally linking the Veteran's neck pain to the service-connected low back disability is of record.  See September 2007 DRO hearing transcript, page 15.  Rather, there is medical opinion evidence to the contrary.  For example, when the Veteran sought treatment for the low back disability in November 2003, he complained to the treating physician (Dr. R.H.) that he also had some neck pain radiating into the right arm.  The Veteran's treating physician then told the Veteran that the neck pain was "probably not related to his low back."  Also, in October 2004, another physician treating the Veteran for low back pain wrote that the recent onset of neck and bilateral upper extremity pain had an anatomic etiology that was "unclear."  For these reasons, the Board does not find the Veteran's testimony that a treating medical provider linked the current neck disability to the low back disability to be credible evidence; therefore, it is of no probative value.  

Regarding the Veteran's assertion that the current neck disability was caused or aggravated by the service-connected low back disability or is otherwise related to ACDUTRA service, he is a lay person and does not have the requisite medical expertise to diagnose the current neck disability or render a competent medical opinion regarding the relationship between the current neck disability and active service.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the spine and musculoskeletal system are complex and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

Although the Veteran is competent to report having had a neck injury at any given time, the Veteran has not presented credible evidence of a neck injury during ACDUTRA service.  The National Guard service treatment records show no complaint of, finding of, or treatment for a neck injury or neck problems at the time of the low back injury, as has been alleged.  The weight of the evidence shows that a neck disability was first manifested many years after the purported neck injury during ACDUTRA service, and the current neck disability is not causally or etiologically related to ACDUTRA service or either caused or permanently worsened beyond the normal progression by the service-connected low back disability.  

Consequently, the Veteran's purported opinion relating the current neck disability to ACDUTRA service or, alternatively, to the service-connected low back disability is of no probative value.  This purported opinion is outweighed by the lay and medical evidence of record showing no neck injury or disease or neck symptoms during ACDUTRA service or for many years after the purported ACDUTRA service neck injury, and the medical opinion evidence showing no nexus relationship between the neck disability and ACDUTRA service or the service-connected low back disability on either a causation or aggravation basis. 

Thus, in summary, the weight of the evidence demonstrates no neck injury, neck disease, or symptoms of a neck disability manifested during ACDUTRA service; no competent evidence of nexus between the Veteran's current neck disability and ACDUTRA service; and no nexus, on either a causation or aggravation basis, between the current neck disability and the service-connected low back disability.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for the neck disability must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Disorders of the Shoulders, Arms, and Hands

The Veteran contends that he has current bilateral shoulder, arm, and hand disorders caused or aggravated by the (nonservice-connected) neck disability.  At the DRO hearing, the Veteran testified that he was having shoulder, arm, and hand problems because of the neck.  See DRO hearing transcript, pages 16-17.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current left or right shoulder disability, left or right arm disability, or left or right hand disability.  Review of the treatment records relevant to the claim/appeal period reveals that the Veteran has complained of pain radiating from the neck through the upper extremities at various times; however, no medical professional has identified an underlying pathology to which the complaints of pain may be attributed.  At the October 2013 VA medical examination, neither the right upper extremity nor the left upper extremity was manifested by symptoms of constant pain, intermittent pain, paresthesias and/or dysethesias, or numbness.  Muscle strength testing of right and left elbow flexion, right and left elbow extension, right and left wrist flexion, right and left wrist extension, right and left grip, and right and left pinch was normal (i.e., 5/5).   Deep tendon reflexes of the biceps, triceps, and brachioradialis were normal, and sensory examination of the shoulders, forearms, and hand/fingers was normal.  The October 2013 VA medical examination findings do not indicate the presence of an underlying pathology to which the complaints of radiating pain of the bilateral upper extremities affecting the shoulders, arms, and hands may be attributed.   

The Board notes that the Veteran is competent to report any symptoms that come to him through the senses; however, pain, tingling, and numbness of the bilateral upper extremities are symptoms and not a diagnosed disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran lacks the requisite medical expertise and medical training to attribute any shoulder, arm, or hand symptoms he experiences to a diagnosed disability other than a simple medical condition capable of lay diagnosis.  The Veteran has not alleged, and the evidence does not show, that he has a simple medical condition such as a dislocation involving the shoulder, arm, or wrist, or a broken shoulder, arm, or hand for which lay evidence is sufficient to establish a diagnosis.  In such cases, a competent medical diagnosis of a shoulder, arm, and hand disability involves making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  Although the Veteran has alleged that he has a bilateral shoulder disability, bilateral arm disability, and bilateral hand disability, he is not competent to diagnose a shoulder disability, an arm disability, and a hand disability in this particular case; therefore, his lay opinion is of no probative value and outweighed by the medical evidence showing no current left or right shoulder, arm, or hand disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328  (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record does not show a diagnosis of the claimed disability during the claim/appeal period, that holding is of no advantage. 

Thus, the weight of the evidence demonstrates that the Veteran does not currently have a left or right shoulder disability, left or right arm disability, or a left or right hand disability; therefore, the preponderance of the evidence is against the appeals, and service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Disorders of the Hips, Buttocks, Knees, and Ankles

The Veteran contends that the problems involving the buttocks, hips, knees, and ankles are associated with the low back disability.  At the DRO hearing, he testified that he had radiating pain into the legs related to the low back disability and did not suffer separate injuries to the hips, buttocks, knees, or ankles during ACDUTRA service.  See, e.g., September 2007 DRO hearing transcript, pages 2, 10.  

After review of the record, the Board notes that there are multiple complaints of right sciatica associated with low back pain, as well as several positive neurological findings such as diminished right ankle jerk and right posterior tibial reflexes and positive straight leg raise in the National Guard service records.  See, e.g., March 1988 clinical record and April 1988 narrative summary.  The evidence also shows a current diagnosis of bilateral lower extremity radiculopathy due to the service-connected low back disability.  See, e.g., October 2013 VA medical examination report.  

In a November 2013 DRO decision, service connection was established for peripheral neuropathy of the right lower extremity with a 20 percent disability rating and peripheral neuropathy of the left lower extremity with a 10 percent rating, each effective February 16, 2006.  In assigning the disability ratings, the RO specifically considered the symptoms of pain, tingling, and numbness of both lower extremities with decreased pin prick sensation in both feet and legs.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve (2013) (showing that a 10 percent rating is prescribed when there is mild impairment due to incomplete paralysis of the sciatic nerve, and a 20 percent rating is prescribed when there is moderate impairment due to incomplete paralysis of the sciatic nerve).  Thus, the Veteran's reported symptoms of pain, tingling, and numbness of the hips, buttocks, knees, and ankles are encompassed by, and are already contemplated in, the 10 percent rating for left lower extremity radiculopathy, and the 20 percent rating for right lower extremity radiculopathy.  38 C.F.R. § 4.14.    

The evidence does not show that the Veteran suffers from any disability apart from the now service-connected peripheral neuropathy of the right and left lower extremities to which the symptoms pain, tingling, and numbness affecting the bilateral hips, bilateral buttocks, bilateral knees, and bilateral ankles may be attributed, and the Veteran does not contend otherwise.  For these reasons, the Board finds that the preponderance of the evidence is against the service connection claims for a right hip disorder, a left hip disorder, a right buttock disorder, a left buttock disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder; therefore, the appeals must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102. 


ORDER

Service connection for a neck disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder is denied.  

				(CONTINUED ON NEXT PAGE)


Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right buttock disorder is denied.

Service connection for a left buttock disorder is denied. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.   




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


